Citation Nr: 0214605	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  99-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating for a left ankle disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The veteran had an initial period of active duty for training 
with the Army Reserve from October 1980 to March 1981, with 
additional periods of active duty for training and inactive 
duty training.  The RO reports that the veteran had a period 
of active service from September 25, 1997 to June 25, 1998, 
during which he incurred his service-connected left ankle 
condition, although the claims folder does not contain 
official verification of these dates by the service 
department.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which granted service connection for a left ankle disability 
and assigned a 20 percent rating effective June 26, 1998.  A 
June 1999 RO decision increased the rating for the left ankle 
disability from 20 percent to 30 percent effective June 26, 
1998.  In September 2000, the Board remanded this appeal to 
the RO for further development.  A February 2001 RO decision 
determined that left ankle disability was to be rated 
separately as postoperative residuals of a fracture of the 
left ankle (rated 30 percent) and degenerative joint disease 
of the left ankle (rated 10 percent), with a 40 percent 
combined rating for the left ankle disability effective June 
28, 1998.  The veteran continues to appeal for a higher 
rating.  


FINDINGS OF FACT

The veteran's service-connected left ankle disability is 
manifested by no more than malunion of the fibula with marked 
ankle disability, and degenerative joint disease with 
moderate limitation of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of a left ankle fracture, and in 
excess of 10 percent for degenerative joint disease of the 
left ankle, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5262, 5270, 5271 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had an initial period of active duty for training 
with the Army Reserve from October 1980 to March 1981 with 
additional periods of active duty for training and inactive 
duty training.  The RO reports that the veteran had a period 
of active service from September 25, 1997 to June 25, 1998, 
during which he incurred his service-connected left ankle 
condition, although the claims folder does not contain 
official verification of these dates by the service 
department.

The available service medical records indicate that the 
veteran was treated for left ankle problems.  A March 1998 
consultation report noted that the veteran complained of left 
ankle edema and pain.  It was reported that he injured his 
ankle in September 1997.  The examiner indicated that the 
veteran's ankle showed a ligament strain and a dislocated 
fracture.  The assessment was the need to rule out a fracture 
of the left ankle.  A March 1998 treatment entry noted that 
X-rays revealed a ligament injury to the left ankle and a 
possible old talus fracture.  The assessment was fracture of 
the left ankle.  An April 1998 consultation report referred 
to an assessment of a painful nonunion avulsion fracture of 
the left ankle.  Another April 1998 consultation report noted 
that the veteran had a painful nonunion avulsion fracture of 
the left distal fibula.  It was reported that an X-ray showed 
a fibular ossicle.  The diagnosis was retained bony fragment 
lateral malleolus.  A May 1998 consultation report noted that 
the veteran underwent a left ankle ossicle excision in April 
1998.  The assessment, at that time, was status post left 
ankle ossicle excision limited by range of motion.  

The veteran underwent a VA orthopedic examination in August 
1998.  He reported that he fractured his ankle while in 
Germany, but that he did not realize it at the time.  The 
veteran indicated that he had ambulated for three months with 
increasing pain before physicians noted that he had broken 
his ankle.  He stated that his ankle had already begun to 
show signs of callous formation and that surgery was 
performed to remove the bone.  The veteran complained of pain 
and stiffness of the left ankle.  He reported that the pain 
would occur with weight bearing or sitting or lying with his 
foot in a stretch position where his gastrocnemius muscles 
were not relaxed.  The veteran noted that he had crutches and 
a cane and that he was not currently working.  The examiner 
reported that the veteran ambulated with a limp favoring the 
left ankle.  It was noted that the veteran's ankle showed no 
range of motion with ambulation.  The examiner reported that 
the veteran had very limited range of motion when asked to 
actively or passively dorsiflex.  The examiner noted that 
dorsiflexion was 0 to 2 degrees with normal being 0 to 20 
degrees.  Plantar flexion was reported to be 0 to 12 degrees 
with normal being 0 to 45 degrees.  The examiner indicated 
that the veteran had a 4-cm well-healed scar over the lateral 
aspect of the left malleolus.  It was reported that there was 
tenderness over the plantar surface of the calcaneus and that 
the veteran's left calf measured 37 cm with the right calf 
measuring 41 cm.  The examiner noted that the veteran had a 
varus angulation of his os calcis and his tibia and fibular 
had 4 degrees.  The examiner reported that a magnetic 
resonance imaging study showed an os trigonum with an 
additional small ossicle at its lateral aspect in the 
posterior superior aspect of the calcis just inferior to the 
lateral malleolus.  There were also more sclerotic and cystic 
changes with minimal cortical irregularity along the lateral 
posterior, inferior aspect of the talus.  The examiner noted 
that such changes were consistent with post surgical changes 
and old trauma.  As to an assessment, the examiner indicated 
that the veteran was status post a fracture of the left ankle 
with atrophy in the gastrocnemius of the left as well as very 
limited range of motion with the requirement of a second 
surgery to perhaps remove a small bony fragment.  

In September 1998, the RO granted service connection for 
residuals of a fracture of the left ankle.  A 20 percent 
rating was assigned effective June 26, 1998.  

VA treatment records dated from December 1998 to June 1999 
show that the veteran was treated for his left ankle 
disability.  A December 1998 VA treatment report noted that 
the veteran indicated that his pain had been progressively 
getting worse.  The examiner reported that the veteran had a 
surgical scar on the lateral aspect of the left ankle.  The 
examiner indicated that all movements of the left ankle were 
painful and that there was no swelling or effusion and no 
evidence of inflammation.  The report noted that the a 
computerized tomography (CT) scan of the left ankle showed os 
trigonum with an additional small ossicle in the lateral 
aspect and mild sclerotic and cystic changes with minimal 
cortical irregularity.  The impression was status post injury 
to the left ankle.  A March 1999 treatment entry noted that 
the veteran had diffuse left ankle pain after a fracture in 
February 1998.  The impression was rotation malunion of 
fibula fracture with nonunion of the posterior talar process 
fracture and internal impingement left ankle.  A June 1999 
entry noted that the veteran had a surgical scar on the 
lateral aspect of the left ankle and that all movements were 
painful.  There was no swelling or effusion and no evidence 
of inflammation.  The impression was status post injury to 
the left ankle with an extra ossicle in the left ankle seen 
by a CT scan.  

A June 1999 rating decision increased the rating for the 
veteran's left ankle disability to 30 percent effective June 
26, 1998.  

VA treatment records dated from July 1999 to September 2000 
reflect continued treatment for a left ankle disability.  An 
October 1999 operative report noted a preoperative diagnosis 
of left fibula malunion and arthritis.  The veteran underwent 
a diagnostic left ankle arthroscopy with debridement of an 
anterior tibial osteophyte and partial synovectomy.  The 
postoperative diagnosis was left ankle anterior impingement 
and synovitis.  A later October 1999 entry related an 
impression of status post ankle scope with synovial 
debridement.  A December 1999 entry noted that the veteran 
reported that the surgery did not relieve his symptoms.  He 
stated that his ankle would still hurt when on weight 
bearing.  It was noted that a surgical scar on the lateral 
aspect of the left ankle was noted and that all movements 
were painful.  There was no swelling or effusion and no 
evidence of any inflammation of the left ankle.  

A February 2000 entry indicated that the veteran was tender 
over the anterolateral and anteromedial joint lines and that 
there was pain with maximal dorsiflexion of the ankle.  There 
was no tenderness of the scars.  The assessment included 
status post scope of the left ankle.  A March 2000 entry 
noted that the veteran had normal range of motion in the 
ankle joint, (i.e. inversion, eversion, plantar 
flexion/dorsiflexion) and no tenderness on palpation of the 
joint line on top of the ankle.  No swelling or redness was 
noted.  The assessment was status post scope of the left 
ankle, presently with an inability of the veteran to stand on 
his toes.  A June 2000 entry noted that the veteran's left 
ankle was in a brace and that there was no swelling or 
tenderness.  Range of motion was noted to be intact.  

The veteran underwent a VA orthopedic examination in November 
or December 2000 (the report lists both months).  He reported 
that he did not improve considerably since arthroscopic 
surgery and that local anesthesia was injected around the 
nerve tendons resulting in temporary improvement.  The 
veteran reported that he was an electrician and that he had 
not worked in such occupation since his injury in 1997.  He 
indicated that he would go to school to learn a different 
trade.  The examiner reported that the veteran had a slight 
limp on the left side with walking.  It was noted that the 
veteran was wearing an air splint over the left ankle to 
secure the medial lateral instability and that he could not 
walk on his toes on the left.  The examiner indicated that 
there was some atrophy of the left calf evident by 
examination.  As to range of motion of the ankles, 
dorsiflexion was 25 degrees and plantar flexion was 35 
degrees with the left equaling the right.  There was no 
particular swelling of the ankle evident.  The examiner noted 
that there was a healed 3-cm long scar over the lateral 
aspect of the left ankle and that there were also small scars 
from the arthroscopic examination.  It was reported that 
review of X-rays revealed minimal degenerative joint disease 
of the left ankle.  The diagnosis was chronic pain left 
ankle, post sprain, and chronic synovitis of the left ankle.  
The examiner indicated that the veteran had a discomfort by 
active and passive range of motion as well as a limp by 
weight bearing indicating that the objective findings 
supported his subjective complaints.  The examiner also 
commented that the veteran was an electrician by trade which 
required considerable walking, squatting, climbing, walking 
on uneven ground and that his discomfort of the left ankle 
definitely interfered with his activities.  

A February 2001 RO decision determined that the veteran's 
left ankle disability should be rated separately, with a 30 
percent rating under Diagnostic Code 5262 for postoperative 
residuals of a fracture of the left ankle, plus a 10 percent 
rating under Code 5003 for degenerative joint disease of the 
left ankle, effective June 28, 1998.  The combined rating for 
the left ankle disability was 40 percent.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and relevant medical records have been obtained.  The Board 
finds that the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The RO has assigned separate ratings for the left ankle 
disability, consisting of a 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5262 for malunion of the 
tibia and fibula, and 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for arthritis of the ankle with 
limitation of motion.  The combined rating for the left ankle 
disability is 40 percent.  The RO made these ratings 
effective June 26, 1998, the supposed date after a period of 
service during which the service-connected left ankle 
disability was incurred.  The Board notes that the claims 
folder does not contain verification of the dates of that 
period of service, but for purposes of the present decision 
the Board will assume the RO has reported the proper dates.  
In assigning two separate ratings for the left ankle 
condition, the RO cited precedent VA General Counsel's 
opinions VAOPGCPREC 9-98 and 23-97.  Those VA General 
Counsel's opinions actually pertain to dual ratings for a 
knee condition, holding that the rule against pyramiding of 
ratings (38 C.F.R. § 4.14) would not be violated by a 
separate rating for knee instability under Code 5257, plus a 
separate rating for knee arthritis with limitation of motion 
under Code 5003.  Whether dual ratings under Code 5262 and 
5003 would be permissible for an ankle condition is open to 
question, given that Code 5262 seems to contemplate all ankle 
disability (including instability and limitation of motion).  
However, for purposes of the present decision, the Board will 
not disturb the RO's rating method.

Malunion of the tibia and fibula warrants a 30 percent rating 
when the disability results in marked knee or ankle 
disability.  Nonunion of the tibia and fibula warrants a 40 
percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Arthritis established by X-rays findings is rated based on 
limitation of motion of the affected joint.  When there is 
arthritis with at least some limitation of motion, but which 
would not be compensable under a limitation of motion code, a 
10 percent rating may be assigned for each affected major 
joint or group of minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (degenerative arthritis) and Diagnostic 
Code 5010 (traumatic arthritis).  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

With regard to the 30 percent rating which has been assigned 
by the RO under Code 5262, the medical evidence does not show 
that the veteran's left ankle disability is productive of 
more than malunion of the distal fibula with marked ankle 
disability.  The last VA examination in 2000 did note that 
the veteran used an air splint on the ankle due to 
instability.  Additionally, there are medical records 
indicating some malunion of the distal fibula.  However, the 
evidence does not indicate that he has nonunion of the fibula 
with loose motion requiring the use of a brace, as required 
for a higher rating of 40 percent under Diagnostic Code 5262.  
Accordingly, the left ankle disability may be rated no more 
than 30 percent under Diagnostic Code 5262.  

With regard to left ankle degenerative joint disease 
(arthritis) with limitation of motion, the record includes X-
ray evidence of arthritis.  The range of motion of the left 
ankle at the 2000 VA examination indicates no more than 
moderate limitation of motion under Diagnostic Codes 5003 and 
5271.  Although the examiner noted that the veteran had 
discomfort by active and passive range of motion, the left 
ankle had the same range of motion as the right ankle.  Also, 
other recent treatment entries refer to essentially full 
range of motion of the left ankle.  Even when the effects of 
pain on use and during flare-ups is considered, no more than 
moderate (10 percent) limitation of left ankle motion is 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet.App. 202 (1995).  Further, ankylosis of the left ankle 
has also not been shown.  See Diagnostic Code 5270.  Thus, no 
more than a 10 percent rating is warranted for the aspect of 
the left ankle disability involving degenerative joint 
disease (arthritis) with limitation of motion, even assuming 
that such a dual rating is permitted at all.  

This is an initial rating case, on the granting of service 
connection.  The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's left ankle condition 
was more disabling than reflected by the ratings assigned by 
the RO.  Thus higher "staged ratings" are not warranted for 
any period since the effective date of service connection.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for a left ankle disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

A higher rating for a left ankle disability is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

